DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims state a “low HLB nonionic surfactant”. The term “low” is not defined in such a way to convey what it encompassed by the phrase. Does an HLB value of 10 constitute low? Or does a HLB value of 2 constitute low? One skilled in the art would not be able to determine the metes or bounds of the claimed invention in view of the indefinite terminology. Clarifications and corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (2012/0316095) in view of Dixon (WO 99/38491).
Wei et al disclose a personal care composition that may be packaged in a container for delivery (0023), exhibits a lamellar phase (0040) and comprises structured and multiphase compositions having a surfactant having 5-20% by weight of anionic surfactants (0005; 0022), particularly surfactants such as sodium trideceth-2, trideceth-3 sulfates (0043) and optionally nonionic emulsifiers such as alkoxylated alcohols 
Wei does teach that that said compositions may be dispensed within a variety of mechanisms (0023).
Wei et al is relied upon as set forth above. Specifically, Wei et al does not teach a mixture of propellants comprising isobutane and isopentane within the proportions recited and an aerosol dispenser with a psi of 20 or less.
Dixon teaches a moisturizing personal cleanser comprising lathering surfactants, lipophilic skin moisturizers and 3 to 15% of a hydrocarbon propellant (see abstract). The propellant comprises mixtures of isobutane, isopentane and n-butane (page 11, component E) and wherein the mixture of propellant has a pressure of from 3psi to 15 psi of which is packed in a valve container. Mixtures of propellants such as isopentane at 85% and isobutane at 15% are suggested (page 12).
It would have been obvious to the skill artisan to package the personal cleanser of Wei et al in a valve mechanism as suggested by Dixon having a psi of less than 20 since Dixon teaches that such low pressure mechanism are well known and that they create gas expansion that forms bubble that create foam (page 12). Therefore, in the absence of unexpected result, the valve propellant of Dixon would have been available for use in the personal cleanser of Wei since Wei et al expresses interest in a variety of mechanism to deliver its composition to the user and Dixon teaches similar compositions for personal use and a propelling low pressure mechanism that delivers foam.
s 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (2012/0316095) in view of Dixon (WO 99/38491) as applied to claims 1-14 and 17-20 above, and further in view of Lukenbach et al (2002/0122772).
Wei et al in view of Dixon et al do not suggest a barrier bag system.
 Lukenbach et al teach a self-foaming personal cleansing composition comprising anionic, nonionic surfactants (0020 and 0022) and a conditioner component (0033). With respect to the aerosol container, Lukenbach et al teach an aerosol container with a barrier system bag under pressure (0051 and 0052) and comprising propellants such as 75% isopentane and 25% isobutane (0057) and having air pressure at 150cm Hg to 225 cm Hg (0052).
In the absence of a showing to the contrary, It would have been obvious to the skill artisan to include the mixture of propellant’s as described in Lukenbach et al and in his described proportions, given that Lukenbach et al teach that said formulation of propellant within said pressurized system aided in spreadability, and provided a creamy foam that moisturized the skin (0057). Therefore, one skilled in the art would have been motivated to include a delivery mechanism that increasing the miniaturization of the skin which is an objective of the personal care compositions disclosed in Wei et al and Dixon.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761